Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to “A computer-implemented method, comprising: upon identifying an initial use of a physical media disc in a media playback system, presenting at least one of a first set of informational content and menu options on a display operatively connected to the media playback system prior to commencing playback of media content stored on the physical media disc; and upon identifying a subsequent use of the physical media disc in the media playback system, presenting an option on the display for immediate playback of the media content”, classified in G11B27/105.
II. Claims 9-11, drawn to “A computer-implemented method, comprising: detecting insertion of a physical media disc into the media playback system; present at least a first set of informational content; present user-selectable options to one of commence playback of feature media content stored on the physical media disc and present a feature media content menu; after a determined period of time during which no selection to either commence playback or present the feature media content menu is received, automatically commence playback of the feature media content”, classified in H04n 5/7805. 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “A computer-implemented method, comprising: detecting insertion of a physical media disc into the media playback system; present at least a first set of informational content; present user-selectable options to one of commence playback of feature media content stored on the physical media disc and present a feature media content menu; after a determined period of time during which no selection to either commence playback or present the feature media content menu is received, automatically commence playback of the feature media content.”  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484